Citation Nr: 0710455	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-05 942	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an increased evaluation for acne, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION


The veteran had active service from June 1967 January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO increased the 
evaluation for service connected acne from 10 percent to 30 
percent.  The veteran appealed the decision.

2.  In March 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In a statement received by the Board on March 29, 2007, the 
veteran indicated that he wishes to discontinue his appeal.  
This statement constitutes written withdrawal of the 
substantive appeal with regard to this matter.  Hence, there 
remains no allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


